Continuing Abatement Order filed April 28, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00934-CV
                                   ____________

                     AIRCON CORPORATION, Appellant

                                         V.

                          RALPH A. FIGGS, Appellee


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-26100

                   CONTINUING ABATEMENT ORDER

      On February 13, 2020, this appeal was abated for sixty days because the
parties had reached an agreement to settle the issues on appeal. As of this date, the
parties have not filed a motion to dismiss the appeal or other dispositive motion, a
motion to reinstate the appeal, or a motion to extend the period of abatement.

      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be
reinstated and dismissed for want of prosecution.

                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Hassan.